JUSTICE TRIEWEILER
specially concurring.
I specially concur with the result of the majority opinion. However, I do not agree with all that is said therein.
I agree that there was substantial evidence to support the District Court’s finding that M.C.’s mental health rendered her unfit to serve as S.C.’s parent and that that condition was unlikely to improve in the near enough future to be of benefit to S.C. However, I disagree with the majority’s repeated reference to the irrelevant fact that M.C.’s mother lived with a man “charged with sexually assaulting a child.”
The mere fact that someone with whom S.C. was allowed to associate was “charged” with something has no significance. If there is any place where a person ought to be entitled to a presumption that a mere charge of wrongdoing has no legal significance, it is in the highest court of the state. And yet, the majority opinion embarrassingly refers no fewer than five times to the fact that S.C. was allowed to associate with a person “charged” with criminal conduct. Those references are unnecessary and inappropriate bases for the majority’s decision.